     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 1 of 36 Page ID #:1



 1   JOHN R. COGORNO, SBN 63966
     Attorney at Law
 2   14121 Beach Boulevard
     Westminster, California 92683
 3   Tel. 714.892.2936 / Fax. 714.892.5806
     Email: cogorno@msn.com
 4
 5   Attorney for Plaintiff
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                            CENTRAL DISTRICT OF CALIFORNIA
11
12   MELISSA DARBY                      )            Case No: 8:21-cv-842
                                        )
13         Plaintiff                    )            COMPLAINT FOR DAMAGES
                                        )            AND DEMAND FOR JURY TRIAL
14   vs.                                )
                                        )            1. Violation of Civil Rights
15   CITY OF TUSTIN; TUSTIN POLICE      )            42 U.S.C. § 1983 (Fourth
     DEPARTMENT; TUSTIN POLICE          )            Amendment Rights - Unlawful and
16   SERGEANT N. NGUYEN #1123; TUSTIN )              Unreasonable Excessive Use of
     POLICE OFFICER A. RAMIREZ #1259;   )            Force)
17   TUSTIN POLICE OFFICER CAIZA #1343; )            2. Violation of Civil Rights
     and DOES 1 through 10, Inclusive,  )            42 U.S.C. § 1983 (Fourth
18                                      )            Amendment Rights-Unlawful Seizure
           Defendants                   )            of Person)
19                                      )            3. Violation of Civil Rights
                                        )            42 U.S.C. § 1983 (Unconstitutional
20                                                   Municipal Customs, Policies and
                                                     Practices)
21                                                   4. Assault and Battery
                                                     (Under California State Law)
22                                                   5. False Arrest/False Imprisonment
                                                     (Under California State Law)
23                                                   6. Negligence
                                                     (Under California State Law)
24                                                   7. Negligent Infliction of Emotional
                                                     Distress (Under California State
25                                                   Law)
                                                     8. Intentional Infliction of Emotional
26                                                   Distress (Under California State Law)
27
28

                                              -1-
                                      Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 2 of 36 Page ID #:2



 1          Plaintiff MELISSA DARBY hereby brings this civil rights action against the
 2   CITY OF TUSTIN; TUSTIN POLICE DEPARTMENT; TUSTIN POLICE SERGEANT
 3   N. NGUYEN #1123; TUSTIN POLICE OFFICER A. RAMIREZ #1259; TUSTIN
 4   POLICE OFFICER CAIZA #1343; and DOES 1 through 10, Inclusive. Except as to
 5   allegations that pertain to themselves and their counsel, Plaintiff alleges the following on
 6   information and belief:
 7   INTRODUCTION AND OVERVIEW OF THE ACTION
 8          1.     Plaintiff MELISSA DARBY brings this action for money damages pursuant
 9   to 42 U.S.C. §§ 1983, 1985, 1986, 1988 and the Fourth Fifth and Fourteenth Amendments
10   of the United States Constitution against Defendants CITY OF TUSTIN and the TUSTIN
11   POLICE DEPARTMENT (collectively the “Municipal Defendants”), TUSTIN POLICE
12   SERGEANT N. NGUYEN #1123; TUSTIN POLICE OFFICER A. RAMIREZ #1259;
13   TUSTIN POLICE OFFICER CAIZA #1343; and DOES 1 through 10, Inclusive
14   (collectively the “Defendant Officers”).
15          2.     It is herein alleged that the actions of Defendant Officers, and each of them,
16   including DOES 1 through 10, inclusive, and/or other unknown officers, deputies or
17   individuals employed by the Municipal Defendants, violated Plaintiff’s civil rights and
18   caused injuries to his person when they used unlawful, unreasonable and unconstitutional
19   use of excessive force, unlawful seizure and detention, false arrest, and negligent and
20   intentional infliction of emotional distress and trespass..
21          3.     The actions of Defendant Officers and each of them, with their application
22   of unlawful, unreasonable and unconstitutional us of excessive force was a knowing and
23   willful act that terminated Plaintiff’s freedom of movement. This excessive force and/or
24   show of authority terminated and restrained Plaintiff’s freedom of movement through the
25   means intentionally applied which amounted to an unconstitutional seizure of Plaintiff,
26   along with interfering with the personal liberty of Plaintiff, without legal cause or excuse
27   violating her rights under the Fourth, Fifth and Fourteenth Amendments to the United
28   States Constitution.

                                                  -2-
                                          Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 3 of 36 Page ID #:3



 1
 2          4.     As alleged more fully below, the Municipal Defendants caused Plaintiff’s
 3   injuries through their policies, practices and/or customs and failure to properly train, and
 4   by ratifying the Defendant Officers’ abuse of police power and use of excessive force.
 5   The Municipal Defendants knew their Officers routinely abused their police power and
 6   used unreasonable and excessive force. Yet, they not only failed to take the action
 7   necessary to prevent reoccurrence of these violations, the Municipal Defendants made
 8   such violations foreseeable by condoning their Police Officers’ abuse of power and
 9   unreasonable and excessive force. Through these acts and omissions, the Municipal
10   Defendants proximately caused Plaintiff’s injuries.
11          5.     The Defendant Officers tried to justify their abuse by arresting Plaintiff
12   MELISSA DARBY, for resisting, delaying and obstructing a police officer, a
13   misdemeanor, in violation of Penal Code Section 148(a)(1), among others alleged.
14   JURISDICTION AND VENUE
15          6.     This Court has "federal question" jurisdiction over this action, applicable to
16   the states under the Fourth, Fifth and Fourteenth Amendments of the United States
17   Constitution. This is a civil rights action pursuant to 42 U.S.C. §§ 1981, 1983, 1985 and
18   1986, and under the California Constitution, Article 1, Section 7(a), 13, 15 and 17.
19   Jurisdiction in this Court is therefore proper under 28 U.S.C. §§ 1331, 1388(a) and
20   1338(b).
21          7.     This Court has jurisdiction under 28 U.S.C. § 1343(a)(4) for violations of
22   the 1871 Civil Rights Enforcement Act, as amended, including 42 U.S.C. § 1983. The
23   Court has supplemental jurisdiction for Plaintiff’s state law claims pursuant to 28 U.S.C
24   §1367(a).
25          8.     The acts and omissions complained of occurred in the City of Tustin,
26   County of Orange, State of California. Therefore, venue lies in the Central District of
27   California pursuant to 28 U.S.C. §1391.
28

                                                 -3-
                                         Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 4 of 36 Page ID #:4



 1   PARTIES:
 2   PLAINTIFF
 3          9.     Plaintiff MELISSA DARBY (hereinafter “DARBY”) is and at all times
 4   herein mentioned was a citizen within the jurisdiction of the United States, lawfully
 5   residing in the State of California, County of Orange, within the Central District of
 6   California of the United States District Court.
 7   DEFENDANTS
 8          10.    Defendant CITY OF TUSTIN (hereinafter “CITY”) is and was at all times
 9   herein mentioned, a public entity/municipal corporation duly organized and existing
10   under and by virtue of the laws of the State of California and is the public employer of the
11   Police Officers named herein as Defendant Officers in this action..
12          11.    Defendant TUSTIN POLICE DEPARTMENT (hereinafter “TUSTIN
13   P.D.”) is and was at all times herein mentioned, is a public entity, duly organized and
14   existing under California Government Code Section 811.2, organized and existing under
15   the laws of the State of California, and are the public employers of the Police Officers
16   named herein as Defendant Officers in this action. Said Defendant can be sued separately
17   under Shaw v. State of California Department of Alcoholic Beverage Control 788 F.2d
18   600 605 (9 th Cir. 1986; Doggett v. United States 858 F.2d 555, 561 (9 th Cir. 1988); Streit
19   v. County of Los Angeles 236 F.3d 552, 557-558 (9 th Cir. 2001).
20          12.    Defendant TUSTIN POLICE SERGEANT N. NGUYEN #1123
21   (hereinafter "NGUYEN”), was at all relevant times, a sworn law enforcement officer
22   employed by Defendant TUSTIN P.D. Defendant NGUYEN acted within the scope of her
23   employment as a Sergeant, and was responsible for, among other things, implementation
24   of the customs, policies, practices and/or procedures and was acting under color of state
25   law as an employee, agent, and representative of Defendants CITY and TUSTIN P.D.
26   Defendant NGUYEN oversaw the supervision, discipline, training and hiring of
27   employees as may be necessary to implement the provisions of the law, and/or for the
28   oversight of improper conduct of employees. Defendant NGUYEN participated in the

                                                 -4-
                                         Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 5 of 36 Page ID #:5



 1   planning, supervision and execution of the conduct complained of herein and was an
 2   active participant in, or alternatively, a by-standing official who willingly failed to
 3   intervene to protect Plaintiff from the violations alleged herein. Plaintiff sues Defendant
 4   NGUYEN in her individual and official capacity.
 5          13.     Defendant TUSTIN POLICE OFFICER A. RAMIREZ #1259 (hereinafter
 6   "RAMIREZ"), was at all relevant times, a sworn law enforcement officer employed by
 7   Defendant TUSTIN P.D.. Defendant RAMIREZ acted within the scope of his
 8   employment as a Police Officer and was responsible for, among other things,
 9   implementation of the customs, policies, practices and/or procedures and was acting
10   under color of state law as an employee, agent, and representative of Defendants CITY
11   and TUSTIN P.D. Defendant RAMIREZ participated in the planning, supervision and
12   execution of the police conduct complained of herein and was an active participant in, or
13   alternatively, a by-standing official who willingly failed to intervene to protect Plaintiff
14   from the violations alleged herein. Plaintiff sues Defendant RAMIREZ in his individual
15   and official capacity.
16          14.    Defendant TUSTIN POLICE OFFICER CAIZA #1343 (hereinafter
17   "CAIZA”), was at all relevant times, a sworn law enforcement officer employed by
18   Defendant TUSTIN P.D.. Defendant CAIZA acted within the scope of her employment as
19   a Police Officer and was responsible for, among other things, implementation of the
20   customs, policies, practices and/or procedures and was acting under color of state law as
21   an employee, agent, and representative of Defendants CITY and TUSTIN P.D..
22   Defendant CAIZA participated in the planning, supervision and execution of the police
23   conduct complained of herein and was an active participant in, or alternatively, a
24   by-standing official who willingly failed to intervene to protect Plaintiff from the
25   violations alleged herein. Plaintiff sues Defendant CAIZA in her individual and official
26   capacity.
27          15.    Plaintiff is ignorant of the true names and/or capacities of Defendants sued
28   herein as DOES 1 through 10, inclusive, and therefore sues these Defendants by such

                                                  -5-
                                          Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 6 of 36 Page ID #:6



 1   fictitious names. Plaintiff is informed and believes and thereon alleges that each of the
 2   fictitiously named Defendants is legally responsible in some manner for the occurrences
 3   herein alleged, and that Plaintiff’s losses as herein alleged were proximately caused by
 4   such acts of the Defendants and each of them. Plaintiff will seek leave to amend this
 5   Complaint to allege said Defendants’ true names and capacities when ascertained
 6             16.   Plaintiff is informed and believes and therefore alleges that DOES 1
 7   through 10, inclusive, are legally responsible and liable for acts and/or omissions causing
 8   claimed injuries and damages hereinafter set forth, and that each of said Defendants
 9   proximately caused said injuries and damages by reason of their negligence, breach of
10   duty, negligent supervision, management or control, violation of constitutional and legal
11   rights, or by reason of other personal, vicarious or imputed negligence, fault, or breach of
12   duty, whether severally or jointly, or whether based upon agency, employment, or control
13   or upon any other act or omission.
14             17.   Defendants and each of them, including DOES 1 through 10, inclusive,
15   caused and is responsible for the below-described unlawful conduct and resulting injuries
16   by, among other things, personally participating in the unlawful conduct or acting jointly
17   or conspiring with others who did so, by authorizing, acquiescing in or setting in motion
18   policies, plans or actions that led to the unlawful conduct, by failing to take action to
19   prevent the unlawful conduct; by failing and refusing, with deliberate indifference to
20   Plaintiff’s rights, to initiate and maintain adequate training and supervision; and by
21   ratifying the unlawful conduct that occurred by agents and officers under their direction
22   and control, including failing to take remedial or disciplinary action.
23             18.   In doing the acts alleged herein, Defendants and each of them, including
24   DOES 1 through 10, inclusive, acted within the course and scope of their employment for
25   the CITY and TUSTIN P.D..
26             19.   In doing the acts and/or omissions alleged herein, Defendants and each of
27   them, including DOES 1 through 10, inclusive, acted under color of authority and/or color
28   of law.

                                                  -6-
                                          Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 7 of 36 Page ID #:7



 1
 2          20.    As alleged more fully below, the Defendants CITY and the TUSTIN P.D.
 3   caused Plaintiff’s injuries through their policies, practices and/or customs that ratify
 4   TUSTIN P.D. Officers‘ abuse of police power and use of unreasonable and excessive
 5   force. The Defendants CITY and TUSTIN P.D. knew their Officers, routinely abuse their
 6   police power and use unreasonable and excessive force. Yet, the Defendants CITY and
 7   TUSTIN P.D. not only failed to take the action necessary to prevent reoccurrence of these
 8   violations, they made such violations foreseeable by condoning their Officers’ abuse of
 9   power and use of unreasonable and excessive force. Through these acts and omissions,
10   the Defendants CITY and TUSTIN P.D. proximately caused the injuries and damages
11   sustained to Plaintiff.
12          21.    In addition, Defendants CITY and TUSTIN P.D. are liable for Plaintiff’s
13   injuries in this action, because it created a de facto policy of its sworn peace officers: 1)
14   using unreasonable and excessive force on persons; 2) unlawfully seizing persons; 3)
15   framing persons for crimes that they did not commit (to protect themselves from civil
16   and/or criminal liability) and; 4) covering-up misconduct by sworn law enforcement
17   officers against private persons.
18          22.    Among other things alleged herein, the actions of the Defendants each of
19   them, violated clearly established Federal and State constitutional rights of Plaintiff.
20   Plaintiff has the Constitutional right to be free from interference under the Fourth, Fifth,
21   and Fourteenth Amendment Constitutional Rights guaranteed under the Constitution of
22   the United States of America some of which are as follows:
23          (a) The right to be free from warrantless arrest, search and seizure of person;
24          (b) The right to be free from detention, arrest, search, and seizure of person
25   without probable cause;
26          (c) The right to be free from unreasonable search and seizure of person;
27          (d) The right to be free from false arrest and/or imprisonment of person;
28          (e) The right to be free from unjustified, unreasonable, unnecessary, and/or

                                                  -7-
                                          Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 8 of 36 Page ID #:8



 1   excessive force against person while being detained and/or arrested;
 2          (f) The right to be free from unjustified and/or unreasonable denial of due process
 3   of law;
 4          (g) The right to be free from being deprived of liberty, freedom, and privacy
 5   without due process of law;
 6          (h) The right to be free from injury and damages as a result of being detained and
 7   arrested;
 8          (I) The right to be free from restraint of freedom and liberty;
 9          (j) The right to be free from summary punishment;
10          23.    In addition to the above and foregoing, Defendants and each of them,
11   including DOES 1 through 10, inclusive, acted pursuant to a conspiracy, agreement and
12   understanding and common plan and scheme, to deprive Plaintiff of her constitutional
13   rights as described below, and acted in joint and concerted action to so deprive Plaintiff
14   of her constitutional rights as set forth below, all in violation of the United States
15   Constitution and 42 U.S.C. § 1983, and otherwise in violation of California state law.
16   Said conspiracy/agreement/ understanding/plan/scheme/joint action/concerted action,
17   above-referenced, was the cause of the violation of Plaintiff’s constitutional rights and
18   damages emanating therefrom, as set forth below.
19          24.    At all times hereinafter alleged, the Defendants CITY and TUSTIN P.D.
20   employed Defendants NGUYEN, RAMIREZ, CAIZA and/or DOES 1 through 10,
21   inclusive. Defendants CITY and TUSTIN P.D. provided Defendant Officers with official
22   badges, identification cards, uniforms and marked TUSTIN P.D. patrol units that
23   described them as employees of the TUSTIN P.D. and that designated them as having the
24   full authority of sworn law enforcement officers.
25          25.    At all material times, the Defendant Officers acted under color and
26   pretense of law, acted in concert with one another and acted under color of the statutes,
27   regulations, ordinances, customs, policies, processes and usages of Defendants CITY and
28   TUSTIN P.D.. The Defendant Officers, separately and in concert, deprived Plaintiff the

                                                  -8-
                                          Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 9 of 36 Page ID #:9



 1
 2   privileges, rights and immunities secured to him by the Fourth, Fifth and Fourteenth
 3   Amendments to the United States Constitution and the laws of the United States.
 4                                  FACTUAL ALLEGATIONS
 5           26.   On the date of the incident, Sunday May 3, 2020, Plaintiff and her fiancé
 6   resided in the City of Tustin, County of Orange, State of California. The two were
 7   engaged to be married. Plaintiff and her fiancé moved into said address in October, 2019,
 8   from a previous residence that they shared in the City of Tustin, California. When the
 9   Covid 19 pandemic began in 2020, Plaintiff was asked to work remotely out of her home
10   because she resided with her fiancé who is a first responder employed as a City of Irvine
11   police officer. Plaintiff is government employee working on secure government systems,
12   so during that time she was able to work through her computer. Plaintiff’s fiancé had
13   three children from his prior marriage who were living with him on a part time basis
14   because of shared custody. The children left to go to their mother's house on Thursday
15   evening, April 30, 2020. The Irvine Police Department reduced their staff level to the
16   minimum during the beginning of the Covid-19 pandemic to decrease the odds of
17   exposing their officers. This meant some weeks Plaintiff’s fiancé would work one or two
18   days a week, or sometimes not at all. This particular weekend Plaintiff’s fiancé was
19   scheduled to work on Sunday, May 3, 2020, at 1:00 p.m. With the “stay at home” orders
20   of the pandemic, it seemed to cause too much togetherness, a lack of personal space and
21   the inability to do normal activities, thus causing some irritability between the both of
22   them.
23           27.   On Friday morning, May 1, 2020, Plaintiff and her fiancé were involved in
24   a petty dispute, which continued for the rest of that day. They kept to themselves
25   respecting their personal space. On Saturday, May 2, 2020, the petty dispute started again
26   over the same thing and Plaintiff called her aunt to ask if it would be alright if she could
27   stay with her. Plaintiff's aunt agreed to let Plaintiff stay with her. It became clear to
28   Plaintiff that their relationship was not going to work out. Plaintiff started packing her

                                                   -9-
                                          Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 10 of 36 Page ID #:10



 1    personal things and disassembled her two small portable shoe holders in order to place
 2    them in a small carrying bag. They are two light metal racks with two shelves each. It
 3    became apparent that Plaintiff was not going to be able to pack up all of her personal
 4    belongings in one day, so Plaintiff stopped packing for the day and went to bed in a
 5    separate room from her fiancé.
 6           28.    On Sunday morning, May 3, 2020, which was the date of the incident, the
 7    two of them began bickering at each other again. Plaintiff decided that she was going to
 8    leave and come back later, once her fiancé left the residence to go to work. The two of
 9    them lived in a tri-level townhouse where all the bedrooms were located on the third
10    floor. When Plaintiff walked out of the master bedroom, her fiancé followed her
11    downstairs and into the garage. Plaintiff got into her vehicle and pressed the button to
12    open the garage door. At that point her fiancé, who was yelling at her, apparently pressed
13    the wall button to close the garage door. Plaintiff was not aware that he had pressed the
14    button to close the garage door and she started backing her vehicle out and bumped the
15    garage door knocking it off the track. There was no apparent damage to Plaintiff's vehicle
16    or the garage door. At this point, because the garage door was off the tracks, Plaintiff was
17    trapped and unable to back out. Plaintiff exited her vehicle and retreated back upstairs to
18    the third-floor master bedroom with her fiancé following behind her and still yelling.
19    Plaintiff entered the master bathroom were there was a very small lightweight wicker
20    waste basket on the floor by Plaintiff's feet. Plaintiff kicked it out of her way when
21    entering the room and her fiancé continued to follow right behind her. At this point,
22    Plaintiff’s fiancé slapped her so hard that he broke the frames on her eyeglasses and then
23    proceeded to pinch Plaintiff very hard under Plaintiff's arm and elsewhere. Plaintiff
24    attempted to get away from being pinched, by flaying her arms in response to the assault.
25    At that point her fiancé left the residence on foot leaving his car parked in the garage.
26           29.    On May 3, 2020, at approximately 9:45 a.m., there was a knock at the front
27    door. Plaintiff answered the door casually dressed and barefoot, and was confronted by
28    three (3) Tustin P.D. police officers, Defendant Officer A. RAMIREZ #1259, Defendant

                                                 -10-
                                          Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 11 of 36 Page ID #:11



 1    Sergeant N. NGUYEN #1123 and Defendant Officer CAIZA #1343. Plaintiff's service
 2    dog stepped out on the front porch, wanting to greet said Defendant officers, but the dog
 3    was immediately put back inside by the Plaintiff. Near the front door and within the
 4    curtilage of Plaintiff's residence, said Defendant Officer RAMIREZ informed Plaintiff
 5    that they were there to serve Plaintiff with a thirty (30) day restraining order. The alleged
 6    restraining order was briefly shown to Plaintiff, while Defendant RAMIREZ held it in his
 7    hand. Defendant RAMIREZ kept the restraining order in his possession.
 8           30.    Plaintiff was outside of her residence standing on the steps within the
 9    curtilage of her home as said Defendant officers spoke to her. Plaintiff was told by said
10    Defendant officers that they had spoken to her fiancé before they arrived at the residence,
11    who stated that Plaintiff allegedly threw a small trash can and assaulted him. Said
12    Defendant Officers claimed to have observed what appeared to be a "two (2) inch"
13    scratch on the lower part of his left pectoral. Plaintiff was shocked over the false
14    statement and asked said Defendant Officers if he really did say that because that is not
15    what happened at all. Said Defendant Officers stated that he did say that. The bruising
16    from her fiancé hitting her was already apparent on Plaintiff's nose where her glasses
17    rested when he had knocked them off of Plaintiff. One of the arms on her eyeglasses
18    were obviously broken beyond repair, but Plaintiff was wearing them in a broken
19    condition because she is dependent upon them for clear vision.
20           31.    As Plaintiff was speaking to said Defendant Officers and each of them,
21    about the incident within the curtilage of her residence, one of the Defendant Officers
22    began to slowly move to Plaintiff's right side almost to the point of being behind Plaintiff.
23    Without urgent necessity or warning, said Defendant Officers and each of them, in
24    violation of clearly established law, California Penal Code Sections 240 and 242,
25    intentionally grabbed, shoved and forcefully pushed Plaintiff DARBY down the steps
26    within the curtilage and up against a fence, taking her down to the cement ground, against
27    her will and consent. Said Defendant Officers and each of them, were on top of Plaintiff
28    screaming at her to “stop resisting,” which she was not. Plaintiff immediately began to cry

                                                 -11-
                                          Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 12 of 36 Page ID #:12



 1    out in pain and responded “I’m not, I’m trying to get you off my fingers, I just had three
 2    (3) pins surgically placed.”
 3           32.    Plaintiff was handcuffed and arrested for an alleged violation of California
 4    Penal Code Section 273.5, a felony, "willfully" inflicting corporal injury resulting in
 5    "traumatic injury" and Section 148(a)(1), a misdemeanor, delaying/obstructing an
 6    officer's investigation instead of receiving a restraining order at that time as represented.
 7    At no time prior to her arrest was Plaintiff informed by Defendant Officers and each of
 8    them, of the intention to arrest her, in violation of California Penal Code Section 841,
 9    clearly established law.
10           33.    When said Defendant Officers came to the front door, they never asked
11    Plaintiff what happened, nor did they intend to objectively investigate. Instead,
12    Defendants and each of them intentionally misrepresented to Plaintiff that they were there
13    to serve a thirty (30) day restraining order on her and briefly showed her the document
14    while retaining possession of it, never serving her. There were no exigent circumstances
15    or emergency requiring the detention and arrest of Plaintiff, without an arrest warrant,
16    nor to immediately serve Plaintiff with said restraining order. Plaintiff was alone at her
17    residence at all times herein alleged.
18           34.    Defendants and each of them, knew or should have known that there were
19    "insufficient grounds" for bringing a criminal complaint against Plaintiff, pursuant to
20    California Penal Codes Section 849 (b)(1). Said Defendant police officers knew or should
21    have known that there were insufficient grounds to place Plaintiff under arrest for an
22    alleged violation of California Penal Code Section 273.5, pursuant to California Penal
23    Codes Section 849(b)(1), in that an alleged surface scratch which may have been
24    self-inflicted was clearly not as a result of "willfully" inflicted "traumatic injury." In order
25    to make an arrest, said Defendant police officers manufactured the appearance of
26    evidence to justify arresting Plaintiff for a violation of California Penal Code Section
27    148(a)(1), since there was insufficient evidence nor probable cause of a violation of
28    Section 273.5, a felony which did not take place requiring "willful" infliction of corporal

                                                   -12-
                                           Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 13 of 36 Page ID #:13



 1    injury resulting in "traumatic injury," as required pursuant to California Penal Code
 2    Section 836, nor did said Defendant officers advise anyone including Plaintiff of how to
 3    make a "citizen's arrest" pursuant to Section 836(b). Plaintiff's fiancé was still away from
 4    the residence and not present during Plaintiff's arrest, nor did he make a citizen’s arrest
 5           35.    As a result of the actions of Defendants and each of them, Plaintiff
 6    sustained injuries both physically and psychologically from the unwarranted,
 7    unnecessary, and unreasonable excessive force and seizure of Plaintiff’s person. As the
 8    victim of the domestic violence that had just taken place earlier, before Defendants and
 9    each of them arrived, coupled with the actions of Defendants and each of them, when
10    Plaintiff was read her Miranda rights, by said Defendant Officers and each of them,
11    Plaintiff's response was "Yes I know my rights, I watch Law and Order." The use of
12    force by said Defendants, and each of them, was unnecessary, unreasonable, and
13    excessive under the circumstances in order to “serve” a restraining order on her, which
14    was never served on her during the incident.
15           36.    Plaintiff was placed into the back of a marked Tustin P.D. vehicle and
16    transported to the Orange County jail by Defendant Officer CAIZA. Plaintiff was booked
17    and processed into the Orange County jail for an alleged violation of California Penal
18    Code Section 273.5 and Penal Code Section 148(a)(1). At no time did Plaintiff DARBY
19    violate any of the charges that she was booked on or any other charges. Plaintiff
20    remembers sitting at the glass, with the steel toilet behind her, and in complete shock as to
21    what had just happened to her as the victim of the domestic violence. Plaintiff did not
22    know who to call since she did not have access to her cell phone and did not know
23    anyone’s phone number.
24           37.     On May 3, 2020, Plaintiff's aunt called a friend of Plaintiff's to see if she
25    had heard from Plaintiff as she was worried because Plaintiff never arrived at her house.
26    On Monday morning, May 4, 2020, Plaintiff's friend contacted Plaintiff’s fiancé in an
27    attempt to locate her as they were worried because they were unable to reach her.
28    Plaintiff’s fiancé told her that she was in jail. Plaintiff's aunt advanced and posted bail in

                                                  -13-
                                           Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 14 of 36 Page ID #:14



 1    order to get Plaintiff released from custody.
 2           38.    On Monday, May 4, 2020, in the late afternoon, Plaintiff was released from
 3    on bail in the amount of $50,000.00, from the Orange County Jail and provided with a
 4    bond receipt which included a Notice to Appear for July 6, 2020, at 8:30 a.m. in Orange
 5    County Superior Court - Central Justice Center for the alleged violation of Penal Code
 6    Sections 273.5 and 148(A)(1).
 7           39.    On May 4, 2020, when Plaintiff was released from Orange County Jail, she
 8    was provided with an “Emergency Protective Order.” Plaintiff was never served with the
 9    thirty (30) day “restraining order” that said Defendant Officers said that they were there to
10    serve on Plaintiff when they came her residence on May 3, 2020. Defendant Officer
11    RAMIREZ applied for the Emergency Protective Order, (hereinafter referred to as the
12    “EPO”), which was Judicial Council Form EPO-001 pursuant to Family Code §§ 6240-
13    6275; Penal Code §646.91. The EPO was signed by Judge Julian Fox on May 3, 2020, at
14    11:07 a.m., an hour after Plaintiff was unlawfully detained and unlawfully arrested at
15    10:03 a.m. by said Defendant Officers and each of them. In the EPO, Plaintiff was
16    ordered to stay away at least 100 yards from her fiancé and stay away with nothing listed
17    from their shared residence which only listed the street name. By statute, the EPO expires
18    at the earlier of the close of judicial business on the fifth court day following the day it
19    was issued, or the seventh calendar day following the day of its issuance (California
20    Family Code Section 6256). In this instance, said Defendant Officer RAMIREZ crossed
21    off the statutory language and handwrote the date of “06/01/2020 1700" which
22    unlawfully extended the time set by statute. The Courthouse listed was Orange County
23    Superior Family/Juvenile Court, located at 341 City Drive, Orange, CA. The EPO by
24    statute is intended to provide protection long enough for the requestor to file an
25    application for a Domestic Violence Restraining Order in court. No hearing was ever
26    scheduled and the EPO naturally dissolved. However, in the meantime, in compliance
27    with the EPO, Plaintiff was restrained from returning to her residence in order to secure
28

                                                  -14-
                                           Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 15 of 36 Page ID #:15



 1    her belongings to complete her moving out of said residence and had to make other
 2    arrangements.
 3           40.    Upon Plaintiff's release from custody, Plaintiff sought treatment with her
 4    medical provider in order to examine and x-ray her finger that had the three (3) pins in it
 5    that caused her extreme pain during the unreasonable and excessive use of force
 6    conducted by Defendants and each of them..
 7           41.    Plaintiff hired an attorney to appear on her behalf on July 6, 2020. No
 8    criminal charges had been filed against Plaintiff for any alleged violation of the law. To
 9    date, Plaintiff has never been charged with any offense related to alleged Penal Code
10    Sections 273.5 and 148(a)(1), or any other charge.
11           42.    Plaintiff received a letter from the Tustin Police Department dated August
12    18, 2020, stating that "A review by the Orange County District Attorney's Office
13    determined that there is insufficient evidence to pursue the charges below: Report Date:
14    05/03/2020; Charges(s): PC 273.5(a) Domestic Violence; PC 148(a)(1)
15    Delaying/Obstructing Officers Investigation; Case Number:20-2399.” The District
16    Attorney refused the case for the following reason: "Lack Sufficient Evidence," signed by
17    Tustin Police Department Captain Manny Arzate on behalf of the Chief of Police. Said
18    letter should have, but failed, to include a "record of release," as required pursuant to
19    California Penal Code Section 849.5 and a Certificate describing Plaintiff's arrest as
20    merely a "detention.”
21           43.    In addition, Plaintiff's arrest for an alleged felony violation of California
22    Penal Code Section 273.5, “willfully” inflicting corporal injury resulting in a traumatic
23    condition upon a victim described in subdivision (b) is guilty of a felony, "willfully"
24    inflicting corporal injury resulting in traumatic condition on another person is devastating
25    to Plaintiff in that she is a government employee and her position requires her to have
26    security clearance. At the time of her arrest, Plaintiff suffered a temporary loss of her
27    classified status resulting in a restriction of duties, which could have resulted in her being
28    terminated from her employment. Plaintiff has had to hire an attorney and has been

                                                  -15-
                                           Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 16 of 36 Page ID #:16



 1    financially burdened with the process of Petitioning the destruction of Plaintiff's record of
 2    arrest pursuant to California Penal Code Section 851.8 since the Tustin Police
 3    Department did not do so on Plaintiff's behalf and at their expense. Until Plaintiff is
 4    cleared pursuant to California Penal Code Section 851.8, she is at risk.
 5           44.    Plaintiff’s out of pocket expenses for the reimbursement of the bail bond
 6    advanced by her aunt in the amount of $5,000.00. In addition, she has paid attorney fees
 7    in the amount of $7,500.00 for services alleged in ¶¶ 40-42 herein.
 8           45.    Defendants NGUYEN, RAMIREZ, CAIZA and/or DOES 1 through 10,
 9    inclusive, physically grabbed, pushed, kneed, struck and assaulted Plaintiff with the intent
10    to physically detain and unlawfully arrest without any sufficient probable cause. Said
11    Defendant Officers and each of them, were improperly trained and were not properly
12    instructed, supervised and/or controlled as to the use of force, arrest, and/or detention
13    procedures. The actions of said Defendant Officers and each of them, including DOES 1
14    through 10, inclusive, were unreasonable, unnecessary, excessive and without
15    provocation, resistance, or consent given on the part of Plaintiff, and done without prior
16    notice communicated to Plaintiff that it was about to occur. Defendants and each of them,
17    were not performing their duties, since there is no duty to use unreasonable and excessive
18    force to make an unlawful arrest. Plaintiff had not in any way attempted to commit, nor
19    did he commit any crime, nor was he a threat to the safety of Defendants Officers, and
20    each of them, nor a threat to others.
21           46.    Said Defendants and each of them accosted Plaintiff at their whim,
22    exercised their police powers without reasonable suspicion or probable cause and acted
23    arbitrarily and capriciously, thereby violating their mandatory duty to follow established
24    law.
25           47.    Under California law the detention of Plaintiff could only be reasonable
26    under the Fourth Amendment if the detaining police officers could point to specific
27    articularly facts that, considered in light of the totality of the circumstances, provide some
28    objective manifestation that the Plaintiff who was detained my be involved in criminal

                                                  -16-
                                           Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 17 of 36 Page ID #:17



 1    activity, which is lacking herein, (People v. Souza (1994) 9 Cal.4th 224, 231.)
 2           48.    Defendants and each of them, should know that under California law, a
 3    person who does not resist arrest and is unlawfully detained is not guilty of resisting arrest
 4    pursuant to Penal Code Section 148(a)(1). Yount v. City of Sacramento (2008) 43 Cal.4th
 5    885, 894. Said Defendant Officers and each of them, had no duty to take illegal action
 6    and were not engaged in ‘duties,’ for purposes of an offense defined in such terms
 7    because their conduct was unlawful. Under California law, said Defendants and each of
 8    them were not lawfully performing their duties when they detained Plaintiff without
 9    reasonable suspicion and arrested Plaintiff without probable cause, (Garcia v. Superior
10    Court (2009) 177 Cal.App. 4 th 803, 818-819).
11           49.    As alleged more fully below, the Municipal Defendants caused Plaintiff
12    DARBY’s injuries through their policies, practices and/or customs that ratify TUSTIN
13    P.D. Police Officers abuse of police power and use of excessive force. The Municipal
14    Defendants knew or should have known, that their Police Officers were not properly
15    trained and routinely abused their police power to detain, arrest and use excessive force.
16    Yet, the Municipal Defendants, not only failed to take the action necessary to prevent
17    reoccurrence of these violations, they made such violations foreseeable by condoning
18    their Police Officers abuse of power and excessive force. Through these acts and
19    omissions, the Municipal Defendants proximately caused Plaintiff’s injuries.
20           50.    As a legal, proximate and foreseeable result of their misconduct, violations,
21    and breaches of care they owed him, Defendants injured Plaintiff in his health, strength,
22    and activity by causing pain and physical injuries including, inter alia, a fracture to his
23    right wrist. Defendants, and each of them, also caused Plaintiff severe emotional distress,
24    mental suffering, annoyance, aggravation, embarrassment and inconvenience. As a result
25    of these injuries, Plaintiff has suffered general damages in an amount to be proven at trial.
26           51.    On November 3, 2020, Plaintiff timely filed a governmental claim in
27    accordance with the California Government Code with the Defendant CITY OF TUSTIN
28    through the City Clerk’s Office. The Claim was never formally rejected, other than by

                                                  -17-
                                           Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 18 of 36 Page ID #:18



 1    operation of law. Plaintiff has satisfied all Government Code Claim filing requirements.
 2                                    FIRST CAUSE OF ACTION
 3                       VIOLATION OF CIVIL RIGHTS [42 U.S.C. §1983]
 4           UNLAWFUL AND UNREASONABLE EXCESSIVE USE OF FORCE
 5                 (By Plaintiff Against Defendants And Each Of Them, As Applicable)
 6           52.      Plaintiff hereby re-alleges and incorporates by reference the allegations set
 7    forth in paragraphs 1 through 51, inclusive, above, as if set forth in full herein
 8           53.      In the manner alleged more fully above, supra ¶¶26-50, Defendants CITY
 9    and TUSTIN P.D. employed the individual Defendant Officers NGUYEN, RAMIREZ,
10    CAIZA and DOES 1 through 10, inclusive, and provided them with the instruments
11    identifying them as TUSTIN P.D. Police Officers acting under the color of law.
12           54.      At all material times, the Defendant Officers NGUYEN, RAMIREZ,
13    CAIZA and/or DOES 1 through 10, inclusive, acted under color and pretense of law,
14    acted in concert with one another, and acted under color of the statutes, regulations,
15    ordinances, customs, policies, processes and usages of Defendants CITY and TUSTIN
16    P.D.. The Defendant Officers, separately and in concert, deprived Plaintiff DARBY of
17    the privileges, rights and immunities secured to him by the Fourth, Fifth and Fourteenth
18    Amendments to the United States Constitution and the laws of the United States.
19           55.      In committing the acts alleged more fully above, supra ¶¶26-50, the
20    Defendant Officers, and each of them, violated Plaintiff DARBY’s federally protected
21    rights under the Fourth, Fifth and Fourteenth Amendments to the United States
22    Constitution by: (1) seizing her person without warrant or legal authority; (2) seizing him
23    without probable cause or due process; (3) detaining him by using unauthorized and
24    excessive physical force, intimidation and violence; (4) committing a battery against him
25    by using unjustified, unreasonable and excessive force; 5) framing persons for crimes that
26    they did not commit (to protect themselves from civil and/or criminal liability) and 6)
27    covering-up misconduct by sworn peace officers against private persons; and 7) inflicting
28    serious injuries. The Defendant Officers ' violations give rise to Plaintiff DARBY’s

                                                   -18-
                                            Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 19 of 36 Page ID #:19



 1    claims pursuant the Federal Civil Rights Act, 42 U.S.C. § 1983.
 2              56.   The Defendant Officers ' use of excessive and deadly force was a
 3    substantial factor causing Plaintiff DARBY to suffer serious constitutional, physical and
 4    emotional injuries, including, without limitation: illegal invasion of her person; false
 5    arrest; pain and physical injury; humiliation, emotional pain and suffering
 6              57.   The use of unnecessary, excessive, unlawful, unauthorized and
 7    unreasonable force by Defendants and each of them, was a substantial factor causing
 8    Plaintiff DARBY to suffer serious constitutional, physical and emotional injuries,
 9    including, without limitation: a fractured wrist, humiliation and emotional pain and
10    suffering. Plaintiff claims general damages for such physical and mental distress in an
11    amount to be proven at trial.
12              58.   As a direct and proximate result of actions and violations of Defendants and
13    each of them, Plaintiff did incur, and will in the future continue incur, doctor, medical,
14    psychiatric, pharmaceutical, vocational, counseling, and incidental expenses, in an
15    amount to be proven at time of trial.
16              59.   As a result of the incident herein alleged and the injuries Defendants and
17    each of them caused, Plaintiff DARBY was unable to work. Thus, Plaintiff lost, and will
18    in the future lose, earnings and wages in an amount according to proof at trial.
19              60.   Additionally, Plaintiff incurred fees for investigations, expenses and other
20    costs in the prosecution of the constitutional violations alleged herein.
21              61.   Plaintiff is entitled to prejudgment interest, on all ascertainable or readily
22    ascertainable items from the date of such of financial loss, from the date of incurring such
23    losses.
24              62.   Plaintiff DARBY is entitled to prejudgment interest, on all ascertainable or
25    readily ascertainable items from the date of such of financial loss, from the date of
26    incurring such losses.
27              63.   Defendants NGUYEN, RAMIREZ, CAIZA and/or DOES 1 through 10,
28    inclusive, committed the aforementioned acts in their individual capacities, but while

                                                    -19-
                                            Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 20 of 36 Page ID #:20



 1    acting under color of law and official police authority. Defendant Officers and each of
 2    them, acted willfully, knowingly and with reckless disregard and deliberate indifference
 3    to the known consequences of their acts and omissions and purposely with the intent to
 4    deprive Plaintiff of her federally protected rights and privileges. The Defendant Officers
 5    did, in fact, violate Plaintiff DARBY’s rights and privileges. As such the Defendant
 6    Officers ' actions were willful, wanton, malicious, oppressive, vexatious, deliberate, and
 7    their actions justify and award of exemplary and punitive damages in an amount to be
 8    ascertained according to proof at trial.
 9              64.      Plaintiff DARBY is entitled to attorneys fees as provided in 42 U.S.C. §
10    1988.
11                                    SECOND CAUSE OF ACTION
12                                  VIOLATION OF 42 U.S.C. § 1983
13                                UNLAWFUL SEIZURE OF PERSON
14                    (By Plaintiff Against Defendants And Each Of Them, As Applicable)
15              65.      Plaintiff hereby re-alleges and incorporates by reference the allegations set
16    forth in paragraphs 1 through 64, inclusive, above, as if set forth in full herein.
17              66.      In the manner alleged more fully above, supra ¶¶ 26-50, Defendants CITY
18    and TUSTIN P.D. employed Defendants NGUYEN, RAMIREZ, CAIZA and/or DOES 1
19    through 10, inclusive, providing them with the instruments identifying them as TUSTIN
20    P.D. Police Officers acting under the color of law.
21              67.      At all material times, Defendants NGUYEN, RAMIREZ, CAIZA and/or
22    DOES 1 through 10, inclusive, acted under color and pretense of law, acted in concert
23    with one another, and acted under color of the statutes, regulations, ordinances, customs,
24    policies, processes and usages of the Defendants CITY and TUSTIN P.D.. Said
25    Defendant Officers and each of them, separately and in concert, deprived Plaintiff
26    DARBY of the privileges, rights and immunities secured to him by the Fourth, Fifth and
27    Fourteenth Amendments to the United States Constitution and the laws of the United
28    States.

                                                      -20-
                                               Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 21 of 36 Page ID #:21



 1
 2           68.    In committing the acts alleged more fully above, the Defendants NGUYEN,
 3    RAMIREZ, CAIZA and/or violated Plaintiff DARBY’s federally protected rights under
 4    the Fourth, Fifth and Fourteenth Amendments to the United States Constitution by: (1)
 5    seizing her person without warrant or legal authority; (2) seizing him without probable
 6    cause or due process; (3) detaining him by using unauthorized and excessive physical
 7    force, intimidation and violence; and (4) inflicting serious injuries. The violations of
 8    Defendant Officers and each of them, give rise to Plaintiff DARBY’s claims pursuant the
 9    Federal Civil Rights Act 42 U.S.C. § 1983.
10           69.     None of said Defendants NGUYEN, RAMIREZ, CAIZA and/or DOES 1
11    through 10, inclusive, had a warrant for or regarding Plaintiff DARBY, nor reasonable
12    suspicion of criminality by Plaintiff, or probable cause to have believed that Plaintiff had
13    committed a crime in their presence, or otherwise.
14           70.    None of the Defendants NGUYEN, RAMIREZ, CAIZA and/or DOES 1
15    through 10, inclusive, either believed, or reasonably could have believed, that Plaintiff
16    presented any threat to their safety or to that of others.
17           71.    The actions of Defendants NGUYEN, RAMIREZ, CAIZA and/or DOES 1
18    through 10, inclusive, constituted a violation of Plaintiff’s rights under the Fourth and
19    Fourteenths Amendment to the United States Constitution to be free from an unlawful
20    and unreasonable seizure of their person. Said Defendants and each of them, are liable to
21    Plaintiff pursuant to Title 42 U.S.C. Section 1983 for depriving Plaintiff of her rights,
22    privileges and immunities secured by the Constitution.
23           72.    As a direct and proximate result of the actions of Defendants NGUYEN,
24    RAMIREZ, CAIZA and/or DOES 1 through 10, inclusive, Plaintiff was substantially
25    physically, mentally and emotionally injured, and plaintiff incurred and continues to incur
26    medical costs/bills and other special and general damages and expenses in an amount to
27    be ascertained according to proof at trial.
28           73.    The actions by Defendants NGUYEN, RAMIREZ, CAIZA and/or DOES 1

                                                    -21-
                                           Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 22 of 36 Page ID #:22



 1    through 10, inclusive, were done maliciously and in reckless disregard of Plaintiff’s
 2    constitutional rights, sufficient for an award of punitive/exemplary damages against
 3    defendants in an amount to be ascertained according to proof at trial against the
 4    individual Defendant Officers only.
 5            74.   Plaintiff DARBY is entitled to attorneys fees as provided in 42 U.S.C. §
 6    1988.
 7                                  THIRD CAUSE OF ACTION
 8                      VIOLATION OF CIVIL RIGHTS [42 U.S.C. §1983]
 9             UNCONSTITUTIONAL MUNICIPAL CUSTOMS AND POLICIES
10                    (By Plaintiff Against Defendants CITY and TUSTIN P.D.)
11            75.   Plaintiff hereby re-alleges and incorporates by reference the allegations set
12    forth in paragraphs 1 through 74, inclusive, above, as if set forth in full herein.
13            76.   As alleged more fully above supra ¶¶ 26-50, Defendant Officers and each
14    of them, along with Defendants CITY and TUSTIN P.D. (1) unlawfully detained and
15    arrested Plaintiff without a warrant, probable cause or exigent circumstances; (2) tackled
16    and assaulted Plaintiff DARBY using unprovoked and excessive force; in violation of her
17    Fourth, Fifth and Fourteenth Amendment rights.
18            77.   As alleged more fully above Defendants CITY and TUSTIN P.D.
19    maintained policies, practices and customs that condoned: (1) TUSTIN P.D. Officers’
20    unconstitutional use of unnecessary, unreasonable and unlawful excessive force; (2) the
21    TUSTIN P.D.’s culture that promoted Police Officers’ use of excessive force to achieve
22    governmental and personal ends; and, (3) TUSTIN P.D. Officers’ use of police power for
23    personal satisfaction.
24            78.   Defendants CITY and TUSTIN P.D. promoted their Officers’ use of
25    excessive force, knew their culture allowing their Officers to use excessive force with
26    impunity and knew this culture of the TUSTIN P.D. Officers to use excessive force in
27    violation of third-parties’ civil rights. However, despite this knowledge, Defendants
28    CITY and TUSTIN P.D. failed to establish policies, procedures and training to eradicate

                                                  -22-
                                           Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 23 of 36 Page ID #:23



 1    this culture. By such failure, Defendants CITY and TUSTIN P.D. ratified their Officers’
 2    unconstitutional acts, including those of the Defendants NGUYEN, RAMIREZ, CAIZA
 3    and/or DOES 1 through 10, inclusive.
 4           79.    Defendants CITY and TUSTIN P.D., proximately caused Plaintiff’s injuries
 5    by maintaining official policies, practices, procedures and/or tacit customs that ratified
 6    TUSTIN P.D. Officers' use of excessive force and use of police power for personal
 7    satisfaction and gain.
 8           80.    Defendants CITY and TUSTIN P.D. knew TUSTIN P.D. Officers routinely
 9    used excessive force to achieve Defendants CITY and TUSTIN P.D. governmental
10    objectives. They also knew TUSTIN P.D. Officers routinely used their police power,
11    including the power to use force, for personal satisfaction. Defendants CITY and
12    TUSTIN P.D. knew of this misconduct from: inter-agency audits, investigations and
13    reports, police officer fitness reports, citizen complaints, notices of governmental claims
14    and lawsuits alleging police misconduct claims, from these and other sources, Defendants
15    CITY and TUSTIN P.D. knew a culture of violence permeated the TUSTIN P.D., knew
16    this culture encouraged TUSTIN P.D. Officers use of excessive force and knew this
17    culture dissuaded TUSTIN P.D. Officers from reporting uses of excessive force they
18    witnessed.
19           81.    Defendants CITY and TUSTIN P.D. tacitly ratified the TUSTIN P.D.’s
20    culture of violence and its encouragement of TUSTIN P.D. Officers’ use of excessive
21    force. Despite knowing the TUSTIN P.D. Officers custom of civil rights violations,
22    Defendants CITY and TUSTIN P.D.' failed to implement policies, practices and
23    procedures that would:
24           1.     Identify TUSTIN P.D. Officers’ uses of excessive force and the
25    departmental custom ratifying such uses;
26           2.     Identify TUSTIN P.D. Officers’ uses of unconstitutional searches, seizures
27    and arrests and the departmental custom ratifying such uses; and,
28           3.     Identify TUSTIN P.D. Officers’ uses of official police powers for personal

                                                 -23-
                                          Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 24 of 36 Page ID #:24



 1    benefit and the departmental custom ratifying such uses.
 2             82.   The omissions of Defendants CITY and TUSTIN P.D. elevated the
 3    TUSTIN P.D. Officers’ use of excessive force, TUSTIN P.D. Officers’ use of police
 4    power for personal gain and the TUSTIN P.D.’s culture condoning such use to an official
 5    custom of the CITY and TUSTIN P.D.. These Defendants and each of them, knew about,
 6    but were deliberately indifferent to, the TUSTIN P.D. Officers’ civil rights violations, the
 7    injuries these violations caused members of the public and to their obligations to protect
 8    the public from such injuries. As a direct and proximate result of Defendants CITY and
 9    TUSTIN P.D.’s omissions and failures to act, the TUSTIN P.D. Officers continued their
10    civil rights violations with impunity against Plaintiff and the public.
11             83.   Defendants CITY and TUSTIN P.D. hired, trained, supervised, employed or
12    managed the Defendant Officers with conscious disregard of, and deliberate indifference
13    to, the constitutional rights of third parties. Defendants CITY and TUSTIN P.D. knew, or
14    with reasonable prudence would have known, each of the Defendant Officers were
15    dangerous and violent employees, prone to use unnecessary, unreasonable or unlawful
16    force.
17             84.   Defendants CITY and TUSTIN P.D. failed to scrutinize adequately the
18    Defendant Officers’ personal backgrounds and personality profiles. Adequate scrutiny of
19    these Defendant Officers’ backgrounds would have revealed that each of them had
20    backgrounds and personality traits demonstrating mendacity, poor judgment and
21    propensities for abusive and excessively violent conduct. Adequate scrutiny would have
22    led reasonably prudent employers and policymakers to conclude the hiring of these
23    Defendants Officers would cause the violation of one or more third-party's Fourth
24    Amendment rights to be free from unreasonable searches, seizures and uses of excessive
25    force. Adequate scrutiny would have shown these Defendants Officers were ill-suited
26    for police work because of their tendencies to abuse police powers were foreseeable. For
27    these reasons, the Defendant Officers’ misconduct, alleged herein, was reasonably
28    foreseeable to Defendants CITY and TUSTIN P.D.

                                                  -24-
                                          Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 25 of 36 Page ID #:25



 1
 2           85.      By knowingly failing to screen and remove persons having such traits from
 3    their pool of police candidates, Defendants CITY and TUSTIN P.D. affirmatively
 4    condoned and ratified these deviant behaviors and the police misconduct they would
 5    inevitably produce. Defendants CITY and TUSTIN P.D. were deliberately indifferent to
 6    Plaintiff’s federally protected rights when they hired the Defendant Officers onto their
 7    police force.
 8           86.      Defendants CITY and TUSTIN P.D. failed to scrutinize adequately the
 9    Defendant Officers’ on-the-job performance that showed their disregard of public
10    members’ civil rights. Adequate job performance scrutiny would have revealed the
11    Defendant Officers ’ histories of excessive force and their propensities to violate third-
12    parties’ civil rights. This information would have caused reasonably prudent employers
13    to conclude that retention of the Defendant Officers would subject third-parties’ to
14    excessive force in the future.
15           87.      Defendants CITY and TUSTIN P.D. were deliberately indifferent to
16    Plaintiff’s federally protected rights when they retained the Defendant Officers despite
17    job performance records documenting their propensities for violence. The Defendant
18    Officers histories of abusing police power made their violations of Plaintiff’s civil rights
19    both foreseeable and inevitable.
20           88.      Defendants CITY and TUSTIN P.D. have taken no steps to halt the
21    Defendant Officers ’ civil rights violations and other misconduct. Defendants CITY and
22    TUSTIN P.D. refused to act despite knowing their employees and agents were carrying
23    out these illegal policies, practices, procedures and customs and were violating residents’
24    civil rights. Defendants CITY and TUSTIN P.D.' failure to implement policies, practices
25    or procedures to punish, discipline or terminate reprobate TUSTIN P.D. Officers who
26    violate citizen's civil rights was a substantial factor causing Plaintiff’s injuries.
27    Alternatively, if sufficient policies, practices or procedures did exist, these CITY and
28    TUSTIN P.D. failed to use, exercise or follow them and such failure was a substantial

                                                   -25-
                                           Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 26 of 36 Page ID #:26



 1    factor causing Plaintiff’s injuries.
 2           89.     Defendants CITY and TUSTIN P.D. failed to provide the Defendant
 3    Officers sufficient training and supervision regarding: the constitutional limitations
 4    restricting police entry into a home or residence, the constitutional requirements for - and
 5    limitations on - a lawful arrest, the existence of and absence of probable cause, the
 6    existence and absence of exigent circumstances, the constitutional restrictions limiting the
 7    lawful use of force, the constitutional limitations restricting the lawful restraint and
 8    detention of individuals and the obligation to report civil rights violations by other
 9    TUSTIN P.D. Officers for investigation. Defendants CITY and TUSTIN P.D.' failure to
10    provide TUSTIN P.D. Officers the primary academy training and the supplemental (post
11    academy) training necessary to preclude the misconduct, alleged above, was a substantial
12    factor causing Plaintiff’s injuries.
13           90.     Defendants CITY and TUSTIN P.D. knowingly failed to train TUSTIN
14    P.D. Officers generally, and the Defendant Officers specifically, in their obligation to
15    protect detainees from other Officers’ uses of excessive force. Defendants CITY and
16    TUSTIN P.D. failed to implement policies, practices or procedures that would have
17    identified specific TUSTIN P.D. Officers' needs for supplemental or remedial training in
18    the areas of unlawful search, seizure and excessive force. Alternatively, if sufficient
19    policies, practices or procedures did exist, Defendants CITY and TUSTIN P.D. failed to
20    follow, implement or use them and such failure was a substantial factor causing
21    Plaintiff’s injuries.
22           91.     As alleged more fully above, the Defendants CITY and TUSTIN P.D. knew
23    the TUSTIN P.D. Officers excessive force culture rendered the training they did provide
24    TUSTIN P.D. Officer ineffective to protect third-parties from unlawful detainment,
25    unreasonable seizures and excessive uses of force. Consequently, Defendants CITY and
26    TUSTIN P.D. knew, or should have known, they needed to increase and improve the
27    training they provided to TUSTIN P.D. Officers generally, and the Defendant Officers
28    and each of them specifically, in the lawful use of force and their obligation to report

                                                    -26-
                                             Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 27 of 36 Page ID #:27



 1    fellow Officers use of excessive force. However, despite this knowledge, the Defendants
 2    CITY and TUSTIN P.D. failed to provide the training necessary to eradicate the TUSTIN
 3    P.D. Officers excessive force culture, eradicate the TUSTIN P.D. Officers routine use of
 4    excessive force By such failure Defendants CITY and TUSTIN P.D. ratified their
 5    Officers’ disregard, and the disregard, of constitutional restrictions on police action and
 6    protections against uses of excessive force.
 7           92.    As alleged more fully above Defendants CITY and TUSTIN P.D. failed to
 8    screen prospective police applicants adequately before hiring them as TUSTIN P.D.
 9    Officers. Moreover, Defendants CITY and TUSTIN P.D. failed to conduct adequate
10    post-employment screening of its TUSTIN P.D. Officers. Defendants CITY and TUSTIN
11    P.D. failure to conduct adequate pre-employment and post-employment screening caused
12    them to higher and retain individuals, including the Defendant Officers, prone to using
13    police power for personal satisfaction and prone to use excessive force and prone to
14    disregarding the constitutional limits restricting police power. Based on internal and
15    external audits, citizen complaints, notices of governmental claims and civil rights
16    lawsuits, Defendants CITY and TUSTIN P.D. knew they needed to improve their pre and
17    post employment screening to exclude candidates and employees prone to these
18    violations.
19           93.    Although they knew, or should have known, their TUSTIN P.D. Officers
20    and the Defendants NGUYEN, RAMIREZ, CAIZA and/or DOES 1 through 10,
21    inclusive, conducted these acts, omissions, decisions, practices, customs and policies,
22    both formal and informal, and knew their Department and Officers were violating third-
23    parties’ civil rights, Defendants CITY and TUSTIN P.D. have taken no steps to stop this
24    course of conduct. Defendants CITY and TUSTIN P.D. ratified these violations by
25    knowingly refusing to take corrective action, thereby elevating these violations to being
26    the policies, practices or customs of Defendants CITY and TUSTIN P.D..
27           94.    Defendants CITY and TUSTIN P.D. were deliberately indifferent to their
28    Officers’ abuse of police power, uses of excessive force and the injuries they caused

                                                 -27-
                                          Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 28 of 36 Page ID #:28



 1    third-parties, including the Defendants NGUYEN, RAMIREZ, CAIZA and/or DOES 1
 2    through 10, inclusive, use of excessive force against Plaintiff DARBY and the injuries
 3    they caused her. Moreover, Defendants CITY and TUSTIN P.D. failed to take any
 4    disciplinary action whatsoever against the Defendant Officers for these injuries and
 5    violations. Defendants CITY and TUSTIN P.D. knowing failure to implement corrective
 6    polices, practices, procedures, training and adequate screening were substantial factors in
 7    proximately causing the physical injuries, emotional trauma and civil rights violations the
 8    Defendant Officers inflicted on Plaintiff.
 9           95.    The details of this incident and the Defendants NGUYEN, RAMIREZ,
10    CAIZA and/or DOES 1 through 10, inclusive, misconduct have been revealed to
11    Defendants CITY and TUSTIN P.D. authorized policymaker(s) as alleged more fully
12    above. As such, these policymakers had direct knowledge of the Defendant Officers’
13    battery inflicted on Plaintiff DARBY and violation of Plaintiff’s civil rights, which
14    Defendants CITY and TUSTIN P.D. approved and endorsed. By doing so, Defendants
15    CITY and TUSTIN P.D. authorized policymakers ratified the Defendant Officers’
16    unconstitutional acts, their unconstitutional use of excessive force and the injuries they
17    caused Plaintiff.
18           96.    In committing the acts set forth above, Defendants CITY and TUSTIN P.D.
19    violated Plaintiff’s federally protected rights under the Fourth, Fifth and Fourteenth
20    Amendments to the United States Constitution. Defendants CITY and TUSTIN P.D.
21    violations give rise to Plaintiff’s claims pursuant the Federal Civil Rights Act, 42 U.S.C.
22    § 1983.
23           97.    Defendants CITY and TUSTIN P.D. policies, practices, procedures and
24    customs were substantial factors causing Plaintiff, and each of them, serious
25    constitutional, physical and emotional injuries, including, without limitation: battery,
26    false arrest and imprisonment, humiliation and emotional pain and suffering, suffering,
27    anguish, fright, nervousness, anxiety, grief, shock, humiliation, indignity, embarrassment,
28    and apprehension. Plaintiff claims general damages for such physical and mental distress

                                                   -28-
                                          Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 29 of 36 Page ID #:29



 1    in an amount to be proven at trial.
 2              98.    As a direct and proximate result of Defendants CITY and TUSTIN P.D.
 3    violations, Plaintiff did, and will in the future continue, incur medical, psychiatric,
 4    pharmaceutical and incidental expenses, in an amount to be proven at time of trial.
 5              99.    Plaintiff incurred fees for investigations, expenses and other costs in the
 6    prosecution of the constitutional violations alleged herein.
 7              100.   Plaintiff is entitled to prejudgment interest, on all ascertainable or readily
 8    ascertainable items from the date of such of financial loss, from the date of incurring such
 9    losses.
10              101.   Plaintiff is entitled to attorneys fees as provided in 42 U.S.C. § 1988.
11                                   FOURTH CAUSE OF ACTION
12                     ASSAULT AND BATTERY - Under California State Law
13                         (By Plaintiff Against Defendants And Each Of Them)
14              102.   Plaintiff hereby re-alleges and incorporates by reference the allegations set
15    forth in paragraphs 1 through 101, inclusive, above, as if set forth in full herein.
16              103.   Defendants NGUYEN, RAMIREZ, CAIZA and/or DOES 1 through10,
17    inclusive, used unlawful, unreasonable and excessive force to detain Plaintiff DARBY
18    while working within the course and scope of their employment by Defendant CITY and
19    TUSTIN P.D..
20              104.   In the manner alleged more fully above, supra ¶¶ 26-50, Defendants
21    NGUYEN, RAMIREZ, CAIZA and/or DOES 1 through10, inclusive, intentionally
22    touched Plaintiff DARBY without consent, a warrant, probable cause, or exigent
23    circumstances. Plaintiff DARBY had committed no crime or public offense that would
24    have authorized the Defendant Officers’ use of force against him.
25              105.   Plaintiff DARBY never consented to Defendants NGUYEN, RAMIREZ,
26    CAIZA and/or DOES 1 through10, inclusive, touching nor did he consent to these
27    Defendant Officers use of force against him. The Defendant Officers actions constituted
28    an unlawful touching of Plaintiff DARBY without consent that placed him in imminent

                                                     -29-
                                             Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 30 of 36 Page ID #:30



 1    fear of bodily injury.
 2           106.   The Defendant Officers’ use of unlawful, unreasonable and excessive force
 3    was a substantial factor in causing Plaintiff DARBY to suffer serious constitutional,
 4    physical and emotional injuries, including, without limitation: false arrest and
 5    imprisonment, pain and physical injury, humiliation and emotional pain and suffering.
 6           107.   Plaintiff DARBY claims general damages for such physical and mental
 7    distress in an amount to be proven at trial.
 8           108.   As a direct and proximate result of the Defendant Officers' violations,
 9    Plaintiff DARBY did, and will in the future, incur medical, psychiatric, pharmaceutical
10    and incidental expenses in an amount to be proven at time of trial.
11           109.   Plaintiff incurred fees for investigations, expenses and other costs in the
12    prosecution of the constitutional violations alleged herein.
13           110.   Plaintiff DARBY is entitled to prejudgment interest, on all ascertainable or
14    readily ascertainable items from the date of such of financial loss, from the date of
15    incurring such losses.
16           111.   The Defendant Officers committed the aforementioned acts in their
17    individual capacities, but while acting under color of law and official police authority.
18    Defendants NGUYEN, RAMIREZ, CAIZA and/or DOES 1 through10, inclusive, acted
19    willfully, knowingly and with reckless disregard and deliberate indifference to the known
20    consequences of their acts and omissions and purposely with the intent to deprive
21    Plaintiff DARBY of her federally protected rights and privileges. The Defendant
22    Officers did, in fact, violate Plaintiff DARBY’s rights and privileges. As such the
23    Defendant Officers' actions were willful, wanton, malicious, oppressive, vexatious,
24    deliberate, and their actions justify and award of exemplary and punitive damages in an
25    amount to be ascertained according to proof at trial.
26
27
28

                                                     -30-
                                           Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 31 of 36 Page ID #:31



 1                                     FIFTH CAUSE OF ACTION
 2                            FALSE ARREST/FALSE IMPRISONMENT
 3                                     Under California State Law
 4                         (By Plaintiff Against Defendants And Each Of Them)
 5           112.      Plaintiff hereby re-alleges and incorporates by reference the allegations set
 6    forth in paragraphs 1 through 111, inclusive, above, as if set forth in full herein.
 7           113.      In the manner alleged more fully above, supra ¶¶ 26-50, Defendants
 8    NGUYEN, RAMIREZ, CAIZA and/or DOES 1 through 10, inclusive, falsely imprisoned
 9    Plaintiff when they detained and otherwise restrained her freedom of movement without
10    consent, without a warrant, without cause and without any legal authority.
11           114.      Defendants NGUYEN, RAMIREZ, CAIZA and/or DOES 1 through 10,
12    inclusive, deprived Plaintiff of her freedom of movement by use of threats of force and
13    coercion directed at him. In addition to threats and coercion, Defendants NGUYEN,
14    RAMIREZ, CAIZA and/or DOES 1 through 10, inclusive, detained Plaintiff MELISSA
15    DARBY, by use of physical force and physical restraints. Defendants NGUYEN,
16    RAMIREZ, CAIZA and/or DOES 1 through 10, inclusive, confined Plaintiff without
17    consent, a warrant or due process, without legal cause and without any exigent
18    circumstances. Thereafter, members of Defendants CITY and TUSTIN P.D., whose
19    names are presently unknown to Plaintiff, continued the detention of Plaintiff initiated by
20    Defendants NGUYEN, RAMIREZ, CAIZA and/or DOES 1 through 10, inclusive . Said
21    Defendant Officers detained Plaintiff, when they knew, or with reasonable prudence
22    would have known, they lacked consent, cause, process or justification for the detention.
23           115.      At no time did Plaintiff consent to Defendant Officers confinement, and
24    Plaintiff was harmed thereby.
25           116.      Defendant Officers wrongful conduct was a substantial factor in causing
26    Plaintiff serious constitutional, physical and emotional injuries, including, without
27    limitation: false arrest and imprisonment, physical pain, humiliation and emotional pain
28    and suffering.

                                                    -31-
                                             Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 32 of 36 Page ID #:32



 1              117.   Plaintiff claims general damages for such physical and mental distress in an
 2    amount to be proven at trial.
 3              118.   As a direct and proximate result of the Defendant Officers' violations,
 4    Plaintiff did, and will in the future, incur medical, psychiatric, pharmaceutical and
 5    incidental expenses, in an amount to be proven at trial.
 6              119.   Plaintiff incurred fees for investigations, expenses and other costs in the
 7    prosecution of the constitutional violations alleged herein.
 8              120.   Plaintiff is entitled to prejudgment interest, on all ascertainable or readily
 9    ascertainable items from the date of such of financial loss, from the date of incurring such
10    losses.
11              121.   Defendant Officers committed the aforementioned acts in their individual
12    capacities, but while acting under color of law and official law enforcement authority.
13    Each Defendant Deputy acted willfully, knowingly and with reckless disregard and
14    deliberate indifference to the known consequences of their acts and omissions. The
15    Defendant Officers acted with the intent to deprive Plaintiff of her federally protected
16    rights and privileges that these Defendant Officers did in fact violate. Defendant Officers
17    actions were willful, wanton, malicious, oppressive, vexatious, deliberate, and their
18    actions justify and award of exemplary and punitive damages in an amount to be
19    ascertained according to proof at trial.
20                                    SIXTH CAUSE OF ACTION
21                          NEGLIGENCE - Under California State Law
22                         (By Plaintiff Against Defendants And Each Of Them)
23              122.   Plaintiff hereby re-alleges and incorporates by reference the allegations set
24    forth in paragraphs 1 through 121, inclusive, above, as if set forth in full herein.
25              123.   As alleged more fully above, supra ¶¶ 26-50, Defendants NGUYEN,
26    RAMIREZ, CAIZA and/or DOES 1 through 10, inclusive, negligently grabbed, pushed,
27    kneed, abused, struck, assaulted, tackled, battered and beat Plaintiff DARBY and then
28    detained and unnecessarily restrained and arrested Plaintiff. Defendants and each of

                                                     -32-
                                             Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 33 of 36 Page ID #:33



 1    them, committed the aforementioned acts in their individual capacities, but while acting
 2    under color of law and official police authority. Defendant Officers acted negligently with
 3    reckless disregard to the known consequences of their acts and omissions. Plaintiff had to
 4    be removed from the location by Paramedics and was taken directly to Mission Hospital
 5    where he received treatment of her injuries sustained as a result of the negligence alleged
 6    herein.
 7              124.    Plaintiff did not contribute to any of the injurious conduct by the
 8    Defendants and each of them as above-described.
 9              125.    Defendants and each of them are liable to Plaintiff for said negligence,
10    pursuant to Cal. Gov’t Code §§ 815.2(a), 820(a) and otherwise pursuant to the common-
11    law. Said Defendants and each of them can be sued pursuant to Cal. Gov’t Code § 945.
12              126.    Plaintiff DARBY claims general damages for such physical and mental
13    distress in an amount to be proven at trial.
14              127.    As a direct and proximate result of the violations of Defendants and each of
15    them, Plaintiff DARBY did and will in the future, incur medical, pharmaceutical and
16    incidental expenses, in an amount to be proven at trial.
17              128.    Plaintiff DARBY incurred fees for investigations, expenses and other costs
18    in the prosecution of the constitutional violations alleged herein.
19              129.    Plaintiff DARBY is entitled to prejudgment interest, on all ascertainable or
20    readily ascertainable items from the date of such of financial loss, from the date of
21    incurring such losses.
22                                   SEVENTH CAUSE OF ACTION
23                     NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS -
24                                     Under California State Law
25                          (By Plaintiff Against Defendants And Each Of Them)
26              130.    Plaintiff hereby re-alleges and incorporates by reference the allegations set
27    forth in paragraphs 1 through 129, inclusive, above, as if set forth in full herein.
28

                                                     -33-
                                              Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 34 of 36 Page ID #:34



 1              131.    The wrongful conduct by Defendants and each of them, alleged more fully
 2    above, supra ¶¶ 26-50 was a substantial factor that caused Plaintiff serious emotional injuries
 3    including suffering, anguish, fright, nervousness, anxiety, grief, shock, humiliation, indignity,
 4    embarrassment, and apprehension.
 5              132.    Plaintiff is entitled to general damages for such emotional distress in an amount
 6    to be proven at trial.
 7              133.    As a direct and proximate result of the violations of Defendants and each of
 8    them, Plaintiff did, and will in the future, incur medical, psychiatric, pharmaceutical and
 9    incidental expenses in an amount to be proven at trial.
10              134.    Plaintiff incurred fees for investigations, expenses and other costs in the
11    prosecution of the constitutional violations alleged herein.
12              135.    Plaintiff is entitled to prejudgment interest, on all ascertainable or readily
13    ascertainable items from the date of such of financial loss, from the date of incurring such
14    losses.
15              136.    The Defendant Officers committed the aforementioned acts in their individual
16    capacities, but while acting under color of law and official police authority. Defendant
17    Officers and each of them acted negligently and with reckless disregard of the consequences
18    of their acts and omissions.
19                                     EIGHTH CAUSE OF ACTION
20                     INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS-
21                                      Under California State Law
22                          (By Plaintiff Against Defendants And Each Of Them)
23              137.    Plaintiff hereby re-alleges and incorporates by reference the allegations set
24    forth in paragraphs 1 through 136, inclusive, as if set forth in full herein.
25              138.    While in the course and cope of their employment by Defendants CITY,
26    Defendant Officers NGUYEN, RAMIREZ, CAIZA and/or DOES 1 through 10, inclusive,
27    engaged in outrageous conduct, as alleged more fully above, supra ¶¶ 26-50, intended to
28    cause Plaintiff serious injury when they used unreasonable and excessive force against

                                                     -34-
                                              Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 35 of 36 Page ID #:35



 1    Plaintiff DARBY without provocation or justification.
 2              139.   In the manner alleged more fully above, Defendant Officers NGUYEN,
 3    RAMIREZ, CAIZA and DOES 1 through 10, inclusive, grabbed, pushed, kneed, struck,
 4    assaulted, tackled, battered and beat Plaintiff DARBY in disregard to her pleas for them to
 5    stop and in disregard of the probability that their excessive force would cause him serious
 6    emotional, psychological and physical distress.
 7              140.   The acts, omissions, customs, practices, policies and decisions of the Defendant
 8    Officers, and each of them, were substantial factors that caused Plaintiff serious emotional
 9    injuries including suffering, anguish, fright, nervousness, anxiety, grief, shock, humiliation,
10    indignity, embarrassment, and apprehension. Plaintiff is entitled to general damages for such
11    emotional distress in an amount to be proven at trial.
12              141.   As a direct and proximate result of the Defendant Officers ' violations, Plaintiff
13    did incur, and will in the future, incur medical, psychiatric, pharmaceutical and incidental
14    expenses, in an amount to be proven at time of trial.
15              142.   Plaintiff incurred fees for investigations, expenses and other costs in the
16    prosecution of the constitutional violations alleged herein.
17              143.   Plaintiff is entitled to prejudgment interest, on all ascertainable or readily
18    ascertainable items from the date of such of financial loss, from the date of incurring such
19    losses.
20              144.   The Defendant Officers committed the aforementioned acts in their individual
21    capacities, but while acting under color of law and official police authority. Defendant
22    Officers and each of them, acted willfully, knowingly and with reckless disregard and
23    deliberate indifference to the known consequences of their acts and omissions and purposely
24    with the intent to deprive Plaintiff of her federally protected rights and privileges. The
25    Defendant Officers did, in fact, violate Plaintiff’s rights and privileges. As such the Defendant
26    Officers' actions were willful, wanton, malicious, oppressive, vexatious, deliberate, and their
27    actions justify and award of exemplary and punitive damages in an amount to be ascertained
28    according to proof at trial.

                                                     -35-
                                             Complaint for Damages
     Case 8:21-cv-00842-JVS-JDE Document 1 Filed 05/06/21 Page 36 of 36 Page ID #:36



 1                                      PRAYER FOR RELIEF
 2           WHEREFORE, Plaintiff requests monetary damages and other relief against
 3    Defendants and each of them as follows:
 4           1.     For general damages in an amount to be determined according to proof at trial;
 5           2.     For special damages, including lost earnings, medical and related expenses,
 6    according to proof at trial;
 7           3.     For costs of suit incurred herein;
 8           4.     For punitive damages as applicable against each individual Defendant in an
 9    amount to be determined according to proof at trial;
10           5.     Attorneys’ fees, investigation fees and expert witnesses’ fees incurred herein
11    as applicable pursuant to 42 U.S.C. 1988(b); and
12           6.     Such other and further relief as the Court deems just.
13                                          JURY DEMAND
14           Plaintiff demands a trial by jury of all issues so triable.
15
16
17    DATED: May 6, 2021                           /S/ John R. Cogorno
                                                  JOHN R. COGORNO, Attorney for
18                                                Plaintiff MELISSA DARBY
19
20
21
22
23
24
25
26
27
28

                                                  -36-
                                           Complaint for Damages
